 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DlSTRICT OF OH]O

EASTERN DIVIsIoN
WANzo, ) cAsE No. 1;17 cv 1163
P1aintiff, §
v. § IUDGE DoNALD C. NUGENT
cer oF cLEvELAND, §
Defendam. § MEMORANDUM oPlNIoN
) AND oRDER

This case is before the Court on Plaintift’s Motion to Enforce Settlement Agreement.
(ECF #31). Plaintiff asserts that the parties entered into an enforceable settlement agreement on
September 7, 2018. Defendant, City of Cleveland, opposes the motion, contending that although
the parties agreed to set terms, they, apparently, did not agree on the meaning or materiality of
those terms. (ECF #32). The Court held a status conference on December 19, 2018, where the
parties argued their sides and explained their respective understandings of the terms of the
purported agreement (ECF #34). At that time, they agreed to take some time to try to negotiate
a resolution of the issue, but have been unable to come to an agreement Both parties now agree
that the Court should rule on Plaintiff' s motion. Based on a.ll of the information presented, the
Court finds that the Plaintiff failed to prove by a preponderance of the evidence that an

enforceable agreement had been reached. Plaintift’ s motion is, therefore, DENIED.

 

 

A settlement agreement is an enforceable contract, setting forth terms that will suffice to
terminate the litigation. See Continental West Cona’ominium Um`t Owners Assn. v. Howard E.
Ferguson, Inc., 74 Ohio St.3d 501 , 502 (1996). A valid settlement agreement must arise from a
meeting of the minds, and must contain an offer and acceptance of the essential or material terms
of the agreement See, e.g., Rulli v. Fan Co., 79 Ohio St.3d 374, 376 (1997); Episcopal
Retirement Home, Inc. v. Ohio Dept. Oflndus., Relatz'ons, 61 Ohio St.3d 366, 369 (1991);
Noroski v. Fallet, 2 Ohio St.3d 77, 79 (1982). ln a contract dispute, such as this, the Plaintiff
has the burden of proving the existence of a contract by the preponderance of the evidence.
Plaintiff in this case has not been able to satisfy this burden.

There is no question that the parties were negotiating and attempting to come to an
agreement that would settle this litigation, and that both sides believed that they had reached
such an agreement ln fact, they jointly called the court to report that a settlement had been
achieved. However, it now appears that the parties had never actually achieved a meeting of the
minds.

The relevant material terms agreed upon by the parties on September 7, 2018 were as
follows:

(l) The City would pay Mr. Wanzo $15,000.00 to cover all of his claims, current and

future, with the exception of his single pending grievance/arbitration related to his

termination

(2) There would be a no re-hire provision in which Mr. Wanzo agreed not to apply for

any positions or Civil Service Examination within the City for a period of five years; and

at the end of five years would forever agree not to apply for any positions or Civil

_2_

 

 

Service Examinations related to the Department of Public Works.
The agreement also specified that the City would be under no obligation to hire Mr. Wanzo in
the event he did apply for any of the aforementioned positions

These terms, though seemingly straightforward, were ambiguous as to whether the no re-
hire provision was intended to limit reinstatement as a potential remedy in Mr. Wanzo’s
grievance arbitration Plaintif`f believed that no such limitation was included or implied, arguing
that reinstatement was different from Mr. Wanzo’s ability to apply for future positions, and
therefore not precluded by the agreement The City believed that reinstatement would fall
within the no re-hire agreement, and that this was the main benefit they would be receiving
through the agreement. When Plaintiff received a draft of the formal settlement agreement,
which specified that he would be precluded from obtaining reinstatement as part of any
grievance/arbitration award, the misunderstanding between the parties was brought to light, and
he informed the Defendant that this was not something he had agreed to in the original
discussions Both parties agree that this issue was material to them meeting of the minds with
regard to the formation of a binding settlement agreement Further, Plaintiff has failed to
establish by a preponderance of the evidence, that either party accepted the material terms of the

other side’s proposal.

 

 

CONCLUSION

For all of the reasons set forth above, Plaintiff"s Motion to Enforce Settlement is

DENIED. Trial in this matter is scheduled for l\/larch 18, 2019 at 8:30 a.m.

IT IS SO ORDERED.

Date:

\(],,,..M\S{to\t'

Mtlm“

Donald C. Nugent
United States District Judge

 

